5 O.S. § Rule 4.1 (OSCN 2017), Appendix 4-Code of Judicial Conduct Rule 4.1 Political and Campaign Activities of Judges and Judicial Candidates in General
(A) Except as permitted by law, or by Rules 4.2, 4.3, and 4.4, a judge or a judicial candidate shall not:
(6) publicly identify himself or herself as a candidate of a political organization;
(7) seek accept, or use endorsements from a political organization;
5 O.S. § Rule 4.2 (OSCN 2017), Appendix 4-Code of Judicial Conduct Rule 4.2 Political and Campaign Activities of Judicial Candidates in Public Election
(A) A judicial candidate in a public election shall:
(1) act at all times in a manner consistent with the independence integrity, and impartiality of the judiciary;
(4) take reasonable measures to ensure that other persons do not undertake on behalf of the candidate activities other than those described in Rule 4.4, that the candidate is prohibited from doing by Rule 4.1.
¶8. QUESTION 3
Is it permissible for a candidate for judicial office to initiate contact with a partisan political party and request the opportunity to speak at a meeting of the political party?
¶9. ANSWER TO QUESTION 3
No.
¶10. AUTHORITIES-QUESTION 3
5 O.S. § Rule 4.1 (OSCN 2017), Appendix 4-Code of Judicial Conduct Rule 4.1 Political and Campaign Activities of Judges and Judicial Candidates in General
(A) Except as permitted by law, or by Rules 4.2, 4.3, and 4.4, a judge or a judicial candidate shall not:
(7) seek, accept, or use endorsements from a political organization;
20 O.S. (2001) § 1404.1 -Candidate for Judicial Office-Standards of Conduct-Removal-Disqualification
Subsections (1) and (3) quoted above in discussion under Question 1.
¶11. QUESTION 4
Is it permissible for a candidate for judicial office to authorize a partisan political party to publish a picture of the candidate attending a meeting or activity of the political party?
¶12. ANSWER TO QUESTION 4
No.
¶13. AUTHORITIES-QUESTION 4
5 O.S. § Rule 4.1 (OSCN 2017), Appendix 4-Code of Judicial Conduct Rule 4.1 Political and Campaign Activities of Judges and Judicial Candidates in General
(A) Except as permitted by law, or by Rules 4.2, 4.3, and 4.4, a judge or a judicial candidate shall not:
(7) seek accept, or use endorsements from a political organization;
5 O.S. § Rule 4.2 (OSCN 2017), Appendix 4-Code of Judicial Conduct Rule 4.2 Political and Campaign Activities of Judicial Candidates in Public Election
(A) A judicial candidate in a public election shall:
(1) act at all times in a manner consistent with the independence, integrity, and impartiality of the judiciary;
(4) take reasonable measures to ensure that other persons do not undertake on behalf of the candidate activities, other than those described in Rule 4.4, that the candidate is prohibited from doing by Rule 4.1.
*75(B) A candidate for elective judicial office may, unless prohibited by law, and not earlier than 180 days before the beginning of the filing period for the judicial office:
(3) seek, accept, or use endorsements from any person or organization other than a partisan political organization.
¶14. COMMENT
[3] In nonpartisan public elections or retention elections paragraph (B)(3) [sic] prohibits a candidate from seeking, accepting, or using nominations or endorsements from a partisan political organization.
WITNESS OUR HANDS AS OF THIS 20th DAY OF September, 2018.
/s/ The Honorable April Sellers White, (Retired)
Judicial Ethics Advisory Panel Member
/s/ The Honorable Edward C. Cunningham, (Retired)
Judicial Ethics Advisory Panel Chair
/s/ The Honorable William C. Hetherington, (Retired)
Judicial Ethics Advisory Panel Member
/s/ The Honorable Allen McCall, (Retired)
Judicial Ethics Advisory Panel Member
/s/ The Honorable Thomas Landrith, (Retired)
Judicial Ethics Advisory Panel Member